Citation Nr: 1014408	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  09-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for residuals of a left 
cheek cyst excision.

3.  Entitlement to service connection for eczema, claimed as 
dry skin.

4.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to an initial compensable evaluation for 
blepharitis.

7.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.

8.  Entitlement to an initial compensable evaluation for 
right hand carpal tunnel syndrome.

9.  Entitlement to an initial compensable evaluation for left 
hand carpal tunnel syndrome.

10.  Entitlement to an initial compensable evaluation for 
residuals of a right ulnar (elbow) nerve entrapment release.

11.  Entitlement to an initial compensable evaluation for 
residuals of a right ulnar (thumb) collateral ligament 
repair.

12.  Entitlement to an initial compensable evaluation for 
residuals of right knee anterior cruciate ligament repair.

13.  Entitlement to an initial compensable evaluation for 
left knee patellofemoral syndrome.

14.  Entitlement to an initial compensable evaluation for 
right ankle laxity.

15.  Entitlement to an initial compensable evaluation for 
left ankle laxity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 
2008, when he retired.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Salt Lake City, Utah (RO).

The issues of entitlement to service connection for residuals 
of left cheek cyst excision, entitlement to service 
connection for eczema, entitlement to service connection for 
a right shoulder disorder, and entitlement to service 
connection for a left shoulder disorder, are addressed in the 
Remand portion of the decision below, and are remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The probative and persuasive evidence of record does not 
show a current diagnosis of right ear hearing loss for VA 
purposes during service, at service separation, or in the 
postservice period.

2.  The Veteran's blepharitis is manifested by bilateral eye 
pain, redness, watering, swelling, blurred vision, and 
discharge.

3.  The Veteran's left ear hearing loss is currently 
manifested by Level I hearing. 

4.  The Veteran's right hand carpal tunnel syndrome is 
manifested by numbness, tingling, burning, and pain in the 
hand and fingers.

5.  The Veteran's left hand carpal tunnel syndrome is 
manifested by numbness, tingling, burning, and pain in the 
hand and fingers.

6.  The Veteran's right ulnar (elbow) nerve entrapment 
release residuals are manifested by normal range of motion, 
normal sensory and motor function, and subjective reports of 
tingling, numbness, and pain that is cramping, burning, and 
sharp.

7.  The Veteran's right ulnar (thumb) collateral ligament 
repair are manifested by normal range of motion, normal 
sensory and motor function, and subjective reports of 
intermittent pain that can be aching, sticking, cramping, 
burning, and sharp.

8.  The Veteran's right knee anterior cruciate ligament (ACL) 
repair is manifested by normal range of motion, an 
asymptomatic scar, and subjective reports of stiffness, 
swelling, instability, locking, and lack of endurance.

9.  The Veteran's left knee patellofemoral syndrome is 
manifested by normal range of motion, and subjective reports 
of instability, pain, swelling, and weakness.

10.  The Veteran's right ankle laxity is manifested by normal 
range of motion, tenderness on palpation, and an absence of 
arthritis, fracture, or effusion on x-ray.

11.  The Veteran's right ankle laxity is manifested by normal 
range of motion, tenderness on palpation, and an absence of 
arthritis, fracture, or effusion on x-ray.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in, or aggravated 
by, active military service, and right ear sensorineural 
hearing loss cannot be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for an initial evaluation of 10 percent, but 
no greater, for bilateral eye blepharitis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.79, Diagnostic Code 6018 (2009).

3.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2009).

4.  The criteria for an initial evaluation of 10 percent, but 
no greater, for right hand carpal tunnel syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §4.124a, Diagnostic Code 8599-8515 (2009).

5.  The criteria for an initial evaluation of 10 percent, but 
no greater, for left hand carpal tunnel syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §4.124a, Diagnostic Code 8599-8515 (2009).

6.  The criteria for an initial compensable evaluation for 
residuals of a right ulnar (elbow) nerve entrapment release 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2009).

7.  The criteria for an initial compensable evaluation for 
residuals of a right ulnar (thumb) collateral ligament repair 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2009).

8.  The criteria for an initial compensable evaluation for 
residuals of a right knee ACL repair have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

9.  The criteria for an initial compensable evaluation for 
left knee patellofemoral syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

10.  The criteria for an initial compensable evaluation for 
right ankle laxity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).

11.  The criteria for an initial compensable evaluation for 
left ankle laxity have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran asserts that his right ear hearing 
loss is as severe as his service-connected left ear hearing 
loss, and therefore that service connection is warranted.  
For each of the service-connected disabilities on appeal, the 
Veteran asserts that an initial compensable evaluation is 
warranted based on his symptomatology.  Specifically, he 
argues that his left ear hearing loss is more severe than is 
contemplated by the currently assigned noncompensable 
evaluation.  He states that his bilateral eye blepharitis 
results in acute symptomatology to include pain, burning, 
watering, swelling, and blurry vision, such that a 
compensable evaluation is warranted.  He asserts chronic 
tingling in his 1st and 3rd fingers, bilaterally, which 
requires rest to abate.  He argues that he has pain and 
weakness in his right elbow, limiting his activities, and 
pain and weakness in his right thumb that increases with 
usage.  He has stated that his bilateral knee disorders cause 
increased pain with movement, and with inactivity, and that 
he has consequent muscle weakness.  Finally, he asserts that 
his bilateral ankle disorders caused painful movement and are 
weakened with repetitive movement.

Service Connection Issue

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran's service treatment records, to include his April 
2008 fee-based predischarge examination, noted no evidence of 
right ear hearing loss for VA purposes.  At the March 1987 
service entrance examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
15
5
5
10
5

At a March 2003 routine audiometric evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
25
20
LEFT
5
10
15
20
20

At the April 2008 fee-based predischarge examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
25
LEFT
20
20
25
30
40

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  Additionally, a private audiometric 
evaluation was conducted in April 2008, at which time the 
audiologist indicated that the Veteran had a mild high 
frequency sensorineural hearing loss in both ears; 
audiological findings were charted, but the auditory 
thresholds for the pertinent frequencies were not enumerated.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
left ear, and 96 percent in the right ear.  

There is also no postservice evidence of record, dated within 
one year of the Veteran's service separation, showing right 
ear hearing loss that manifested to a compensable degree.  
Nevertheless, service connection for hearing loss can still 
be established if medical evidence shows that a current 
impaired hearing disability is actually due to incidents 
during service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

However, the evidence of record does not show that the 
Veteran has a current diagnosis of right ear hearing loss for 
VA purposes.  The postservice medical evidence of record is 
completely silent as to any complaints of hearing loss, and 
the Veteran has not identified or submitted any private or VA 
evidence indicating that he currently experiences right ear 
hearing loss meeting the VA criteria for a hearing loss 
disability under 38 C.F.R. § 3.385.  As noted above, there 
was no evidence of right ear hearing loss at the April 2008 
predischarge VA examination, no evidence of sensorineural 
hearing loss manifest to a compensable degree within one year 
of service separation, and no evidence of currently diagnosed 
right ear hearing loss.  A claim for service connection fails 
if the requirement for evidence showing a currently diagnosed 
disorder is not satisfied.  See Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Accordingly, service connection for right ear 
hearing loss is not warranted.

The Veteran's claim for service connection has been denied 
because there is no evidence of right ear hearing loss for VA 
purposes.  He has not alleged that his hearing has worsened 
since the April 2008 examination, despite being asked this 
question by the presiding Veterans Law Judge at his October 
2009 Board hearing.  Should his right ear hearing acuity 
worsen in the future, he may reapply for benefits at that 
time.  However, because the evidence at present does not show 
a current diagnosis of right ear hearing loss, the 
preponderance of the evidence is against the Veteran's claim 
for service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluation Issues

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2009); see 
also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  In all claims for increase, VA 
has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Blepharitis

Blepharitis is defined as an inflammation of the eyelids.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 226 (30th ed. 2003).  The 
Veteran's bilateral eye blepharitis is evaluated as 
noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.79, Diagnostic Code 6099-6018.  Because there is not a 
specific diagnostic code for blepharitis, the hyphenated 
diagnostic code assigned by the RO is meant to evaluate the 
Veteran's blepharitis as analogous to chronic conjunctivitis.  
38 C.F.R. § 4.27 (2009).  To that end, a 10 percent 
evaluation under Diagnostic Code 6018, the highest evaluation 
available, is warranted when there is active chronic 
conjunctivitis (nontrachomatous), with objective findings 
such as red, thick conjunctivae, mucous secretion, etc.  
38 C.F.R. § 4.79, Diagnostic Code 6018.  

In this case, the probative and persuasive evidence of record 
supports an initial evaluation of 10 percent for bilateral 
eye blepharitis.  At his October 2009 Board hearing, the 
Veteran testified that as a result of his bilateral eye 
blepharitis, his eyes became itchy, watery, sore, and 
swollen.  Such statements are competent lay evidence as they 
are observations of readily-identifiable symptomatology.  
Indeed, the Court of Appeals for Veterans Claims (Court) has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 
305 (2007).  Moreover, the probative and persuasive medical 
evidence of record supports such allegations of acute 
symptomatology.  At the April 2008 fee-based examination, as 
the Veteran reported pain, redness, watering, swelling, 
blurred vision, and discharge, the examiner found an active 
case of blepharitis.  Such active cases were also found 
earlier in the Veteran's military service, as noted in an 
August 2007 service treatment record.  Accordingly, the lay 
and medical evidence of record reflects that the Veteran's 
bilateral eye blepharitis meets the schedular criteria 
requirement for objective symptomatology.  Accordingly, an 
initial evaluation of 10 percent, but no greater, is 
warranted; an evaluation greater than 10 percent cannot be 
assigned as a 10 percent rating is the maximum available 
under that diagnostic code.  38 C.F.R. § 4.79, Diagnostic 
Code 6018.

Other potentially applicable codes to warrant a higher 
evaluation for the Veteran's service-connected bilateral eye 
blepharitis have been considered.  In this case, the 
probative and persuasive evidence does not reflect that, at 
any time, the Veteran's bilateral eye blepharitis has caused 
or resulted in choroidopathy, keratopathy, scleritis, 
retinopathy, maculopathy, intraocular hemorrhage, detachment 
of a retina, an unhealed eye injury, tuberculosis of the eye, 
retinal scars, atrophy or irregularities, any type of 
glaucoma, benign or malignant neoplasms of the eyeball, 
central nystagmus, or trachomatous conjunctivitis.  As such, 
Diagnostic Codes 6000 through 6017 are not for application.  
38 C.F.R. § 4.79, Diagnostic Codes 6000, 6001, 6002, 6006, 
6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 
6017 (2009).  

Additionally, there is no evidence that the Veteran's 
bilateral eye blepharitis resulted in ptosis, ectropion, 
entropion, lagophthalmos, or optic neuropathy, or cataracts.  
As such, Diagnostic Codes 6019, 6020, 6021, 6022, 6026, and 
6027 do not apply.  38 C.F.R. § 4.79, Diagnostic Codes 6019, 
6020, 6021, 6022, 6026, 6027 (2009).  Although the Veteran 
has indicated that he experiences blurry vision as a result 
of his bilateral eye blepharitis, this is not objectively 
documented in the record; any visual impairment noted is 
attributed to refractive error, to include hypermetropia and 
astigmatism, as noted in August 2006 and August 2007 service 
treatment records.  Moreover, in July 2003 and January 2006 
service treatment records, corrected visual acuity was noted 
to be 20/20 or better in both eyes.  Thus, the Board finds 
that there is no basis for an evaluation greater than 10 
percent for the Veteran's service-connected bilateral eye 
blepharitis under alternate diagnostic codes.

Because the probative and persuasive evidence of record does 
not reflect individual manifestations of blepharitis 
warranting an evaluation in excess of 10 percent disabling, 
the preponderance of the evidence is against the Veteran's 
claim for an evaluation greater than the 10 percent initial 
evaluation assigned by this decision.  The assignment of an 
initial rating to 10 percent and no higher is warranted.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Left Ear Hearing Loss

The Veteran's left ear hearing loss is evaluated as 
noncompensably disabling under the provisions of 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold as measured by puretone audiometric 
tests.  To evaluate the degree of disability resulting from 
service-connected hearing loss, the Schedule establishes 
eleven levels of impaired efficiency, numerically designated 
from Level I to Level XI.  Level I represents essentially 
normal hearing acuity for VA compensation purposes, with 
hearing loss increasing with each level to the profound 
deafness represented by Level XI.  38 C.F.R. § 4.85, Tables 
VI, VII (2009).  

At the March 1987 service entrance examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
15
5
5
10
5

At a March 2003 routine audiometric evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
25
20
LEFT
5
10
15
20
20

At the April 2008 fee-based predischarge examination, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
25
LEFT
20
20
25
30
40

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  Additionally, a private audiometric 
evaluation was conducted in April 2008, at which time the 
audiologist indicated that the Veteran had a mild high 
frequency sensorineural hearing loss in both ears; 
audiological findings were charted, but the auditory 
thresholds for the pertinent frequencies were not enumerated.  
See Kelly, 7 Vet. App. at 474.  Speech audiometry revealed 
speech recognition ability of 100 percent in the left ear, 
and 96 percent in the right ear.  

Applying the rating criteria to the findings noted above, the 
March 1987, March 2003, and December 2004 inservice 
evaluations, and the April 2008 fee-based predischarge 
examination, all result in Level I hearing acuity for the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Moreover, because 
the Veteran's impaired hearing is service-connected in only 
the left ear, and he does not have total deafness in both 
ears, the right (nonservice-connected, as noted in the above 
decision) ear will be assigned a Roman numeral designation of 
Level I.  38 C.F.R. § 4.85 (f).  Therefore, applying the 
Roman numeral designations for each ear to Table VII results 
in a noncompensable evaluation for hearing impairment, 
regardless of whether the results of the March 1987, March 
2003, and December 2004 inservice evaluations, or the April 
2008 fee-based predischarge examination, are used.  38 C.F.R. 
§§ 3.383, 4.85(h) (2009).  Thus, staged ratings are not 
required.  38 U.S.C.A. § 5110; see also Hart, 21 Vet. App. at 
508.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an initial compensable evaluation for 
left ear hearing loss, the doctrine is not for application.  
Gilbert, 1 Vet. App. at 53.

Right Hand Carpal Tunnel Syndrome; Left Hand Carpal Tunnel 
Syndrome

The Veteran's right hand carpal tunnel syndrome and left hand 
carpal tunnel syndrome are both evaluated as noncompensably 
disabling under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8599-8515.  Because there is not a specific 
diagnostic code for carpal tunnel syndrome, the hyphenated 
diagnostic code assigned by the RO is meant to evaluate the 
Veteran's carpal tunnel syndrome as analogous to paralysis of 
the median nerve.  38 C.F.R. § 4.27.  

To that end, the April 2008 fee-based predischarge 
examination reflects that the Veteran is right-hand dominant.  
Complete paralysis of the median nerve warrants the maximum 
70 percent evaluation in the major hand, and a 60 percent 
evaluation in the minor hand.  Id.  Additionally, severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation in the major hand, and a 40 percent 
evaluation in the minor hand.  Id.  Moderate incomplete 
paralysis of the median nerve warrants a 30 percent 
evaluation in the major hand, and a 20 percent evaluation in 
the minor hand.  Id.  Mild incomplete paralysis of the median 
nerve warrants a 10 percent evaluation in either the major or 
the minor hand.  Id.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves (2009).  Complete paralysis of the median 
nerve produces inclination of the hand to the ulnar side with 
the index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb in the plane of the hand (ape hand); incomplete 
and defective pronation of the hand with the absence of 
flexion of the index finger, feeble flexion of the middle 
finger, inability to make a fist, and index and middle 
fingers that remain extended; inability to flex the distal 
phalanx of the thumb with defective opposition and abduction 
of the thumb at right angles to the palm; weakened flexion of 
the wrist; and pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  

A March 2006 service treatment record reflects that the 
Veteran reported that symptoms consistent with carpal tunnel 
syndrome, for which surgery had been completed in 1998, had 
returned.  However, the consequent March 2006 nerve 
conduction study and electromyelogram was normal.  At the 
Veteran's March 2008 retirement physical, he reported pain 
and numbness in his hands, and pain in his wrists.  At the 
April 2008 fee-based predischarge examination, the Veteran 
reported daily tingling, numbness, weakness, and pain in his 
bilateral hands; the examiner found that this constituted 
symptoms of carpal tunnel syndrome.  Physical examination 
also showed that the Phalen's test was positive, consistent 
with carpal tunnel syndrome.  Carpal tunnel syndrome of both 
hands was diagnosed.  

The probative and persuasive evidence of record supports an 
initial 10 percent evaluation, but no greater, for right hand 
carpal tunnel syndrome and for left hand carpal tunnel 
syndrome.  Carpal tunnel syndrome of both hands was diagnosed 
at the April 2008 fee-based predischarge examination, after 
both the Phalen's test and Tinel's tests were positive.  
Thus, there is objective evidence on clinical testing that 
movement pressuring the median nerve results in pain and 
paresthesias.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1094 
(30th ed. 2003).  This is consistent with the Veteran's 
reports of experiencing tingling and burning sensations 
during his work as a computer technician, despite use of an 
ergonomic work station.  Although the March 2006 nerve 
conduction study was normal, the Veteran's subjectively 
reported symptoms have been objectively reproduced in 
clinical testing at the April 2008 examination.  See Barr, 21 
Vet. App. at 305.  Accordingly, with both subjective and 
objective evidence of mild incomplete paralysis, as defined 
above, an initial 10 percent evaluation for each right hand 
carpal tunnel syndrome and for left hand carpal tunnel 
syndrome is warranted.  

However, the Veteran did not report, and the evidence does 
not reflect, that he has lost grip strength or other 
dexterity due to his claimed symptoms.  Although he testified 
during his October 2009 Board hearing that he must 
occasionally stop working to ameliorate the burning and 
tingling in his fingers and hands, the record also does not 
reflect that he requires wrist splints or other stabilizing 
devices to prevent such symptoms.  Accordingly, as moderate 
incomplete paralysis of the median nerve has not been shown, 
an evaluation greater than 10 percent, for right hand carpal 
tunnel syndrome and for left hand carpal tunnel syndrome is 
not warranted.  

Because the probative and persuasive evidence of record shows 
no more than mild incomplete paralysis of the ulnar nerve, 
the preponderance of the evidence is against the assignment 
of an initial evaluation greater than the 10 percent rating 
found to be warranted by this decision.  The assignment of 
initial ratings to 10 percent for the Veteran's left and 
right hand carpal tunnel syndrome and no higher is warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.




Residuals, Right Ulnar (Elbow) Nerve Entrapment Release

The Veteran's residuals of right ulnar (elbow) nerve 
entrapment release are evaluated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5206.  This diagnostic code contemplates limitation of 
flexion of the forearm.  Because the Veteran is right-handed, 
the ratings for the major (dominant) upper extremity are 
applicable.  Diagnostic Code 5206 provides a noncompensable 
evaluation when flexion is limited to 110 degrees in the 
major arm; a 10 percent evaluation when flexion is limited to 
100 degrees; a 20 percent evaluation when flexion is limited 
to 90 degrees; a 30 percent evaluation when flexion is 
limited to 70 degrees; a 40 percent evaluation when flexion 
is limited to 55 degrees; and the maximum 50 percent 
evaluation when flexion is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206. 

The probative and persuasive evidence of record does not 
support an initial compensable evaluation for the Veteran's 
service-connected residuals of right ulnar (elbow) nerve 
entrapment release under the provisions of Diagnostic Code 
5206.  At the April 2008 fee-based predischarge examination, 
flexion of the elbow was to 145 degrees, pronation was to 80 
degrees, and supination was to 85 degrees.  Accordingly, as 
elbow flexion was not limited to 110 degrees or less, an 
initial compensable evaluation for residuals of right ulnar 
(elbow) nerve entrapment release under Diagnostic Code 5206.  

Other diagnostic codes pertaining to the elbow have also been 
considered to evaluate whether a higher evaluation is 
warranted under an alternate diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the 
probative and persuasive evidence of record does not show 
that the Veteran's residuals of right ulnar (elbow) nerve 
entrapment release include anklyosis, limitation of 
extension, nonunion or impairment of the ulna or radius, or 
other impairment of the right upper extremity not already 
considered in this decision, these alternate diagnostic codes 
are not for application.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5207, 5208, 5209, 5210, 5211, 5212, 5213 (2009).  

The April 2008 fee-based predischarge examination also noted 
the presence of a residual scar from the 1998 nerve 
entrapment release surgery.  On this basis, entitlement to a 
separate evaluation for that scar has been considered.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that 
separate evaluations are warranted where the symptomatology 
under various diagnostic codes is not duplicative or 
overlapping).  However, the scar on the Veteran's right elbow 
measured only 8.5 centimeters in length, and was not 
unstable, painful, or manifested by any of the other 
qualifying characteristics such that a separate evaluation 
for that scar is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2009).  

The evidence of record also does not reflect that the 
Veteran's residuals of right ulnar (elbow) nerve entrapment 
release result in a level of functional loss meriting an 
initial compensable evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 (2009).  
However, the April 2008 fee-based examiner did not find that 
limitation of motion of the elbow was additionally limited by 
repetitive use, pain, fatigue, weakness, lack of endurance, 
or incoordination.  It is noted that during his October 2009 
Board hearing, the Veteran indicated that he had no elbow 
limitation of motion at rest, but that with activity, the 
range of motion was limited and the elbow was sensitive to 
touch.  The Veteran's assertions in this regard are 
recognized; however, even if there was some limitation of 
motion as asserted, there is no evidence that constitutes 
functional loss meriting a higher evaluation.  Ultimately, 
there is no evidence that the documented symptomatology 
constituted functional loss beyond that contemplated by the 
assigned evaluation.  See id.; see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  Accordingly, an initial compensable 
evaluation is not warranted on the basis of functional loss.  

Because the probative and persuasive evidence of record does 
not reflect limitation of flexion of the right elbow is 
limited to 110 degrees or less, and no functional loss beyond 
that already contemplated in the currently assigned 
evaluation has been shown, the preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
evaluation for residuals of right ulnar (elbow) nerve 
entrapment release.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Residuals, Right Ulnar (Thumb) Collateral Ligament Repair

The Veteran's residuals of right ulnar (thumb) collateral 
ligament repair are evaluated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5228.  Under Diagnostic Code 5228, a noncompensable 
evaluation is assigned for limitation of motion of the thumb 
with a gap of less than one inch (2.5 centimeters) between 
the thumb pad and the fingers, with the thumb attempted to 
oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.  
A 10 percent evaluation is to be assigned in cases of 
limitation of motion of the thumb, on either the major or 
minor hand, that is productive of a gap of one to two inches 
(2.5 to 5.1 centimeters) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Id.  The maximum 20 percent evaluation is appropriate where 
limitation of motion of the thumb, on either the major or 
minor hand, is productive of a gap of more than two inches 
(5.1 centimeters) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  Id.

The probative and persuasive evidence of record does not 
reflect limitation of right thumb motion that would meet or 
approximate the criteria for an initial compensable 
evaluation.  On physical examination at the April 2008 fee-
based predischarge examination, range of motion of the thumb 
was normal, as radial abduction was from 0 to 70 degrees and 
palmar abduction was from 0 to 70 degrees.  The Veteran 
testified during his October 2009 Board hearing that he had a 
limited ability to turn doorknobs, implant small screws, or 
use small tools.  However, the fee-based examiner noted that 
the Veteran was able to tie his shoelaces, fasten buttons, 
and grasp and tear paper; his neurologic, motor, and sensory 
examination was normal.  Moreover, the examiner found that 
the right thumb range of motion was not additionally limited 
by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incoordination.  This, in the absence of any 
abnormal clinical findings, even with application of 38 
C.F.R. § 4.40 and § 4.45 and consideration the Veteran's 
reports of pain and weakness in his right thumb, the 
probative and persuasive evidence of record does not reflect 
that the Veteran's residuals of right ulnar (thumb) 
collateral ligament repair met or approximated functional 
impairment warranting a compensable evaluation.  See also 
DeLuca, 8 Vet. App. at 206.  Therefore, even when all 
pertinent disability factors are considered, the Veteran's 
right ulnar (thumb) collateral ligament repair does not more 
nearly approximate the criteria for an initial compensable 
evaluation under Diagnostic Code 5228.

The April 2008 fee-based predischarge examination also noted 
the presence of a residual scar from the 1998 collateral 
ligament repair surgery.  On this basis, entitlement to a 
separate evaluation for that scar has been considered.  
Esteban, 6 Vet. App. at 261.  However, the scar on the 
Veteran's right thumb measured only 3 centimeters in length, 
and was not unstable, painful, or manifested by any of the 
other qualifying characteristics such that a separate 
evaluation for that scar is warranted.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805.  

Because there is no limitation of motion of the thumb, and no 
abnormal functional loss beyond that contemplated by the 
initially assigned evaluation has been shown, the 
preponderance of the evidence is against the Veteran's claim 
for an initial compensable evaluation for residuals of right 
ulnar (thumb) collateral ligament repair.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 54-56.

Residuals, Right Knee ACL Repair

The Veteran's residuals of right knee ACL repair are 
evaluated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 
5260 contemplates limitation of flexion of the leg, and 
provides for 10, 20, and 30 percent evaluations when flexion 
of the leg is limited to 45 degrees, 30 degrees, and 15 
degrees, respectively.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, and a 20 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Where the 
Rating Schedule does not provide for a noncompensable 
evaluation for a diagnostic code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2009).

In this case, the probative and persuasive evidence of record 
does not support a compensable evaluation for residuals of 
right knee ACL repair under Diagnostic Code 5260.  A May 2003 
private treatment record showed right knee flexion to 140 
degrees.  June 2003, July 2003, and August 2003 service 
treatment records showed right knee flexion to 120 degrees, 
125 degrees, and 140 degrees, respectively.  Finally, at the 
April 2008 fee-based predischarge examination, flexion of the 
right knee was to 140 degrees.  At no time, therefore, was 
the Veteran's right leg flexion limited to 45 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Moreover, 
while the vast majority of these outpatient visits and VA 
joints examinations noted that the Veteran's right knee had 
painful motion, there is no evidence of arthritis on x-ray in 
the right knee.  Indeed, the x-rays from the April 2008 fee-
based predischarge examination showed a bone plug consistent 
with prior ACL repair in the right knee.  Accordingly, an 
initial compensable evaluation is not warranted under 
Diagnostic Code 5003 for objective evidence of degenerative 
changes with painful motion, or under Diagnostic Code 5260 
for limitation of flexion of the right knee.

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath, 1 Vet. App. at 595.  An initial 
compensable evaluation is not warranted under Diagnostic Code 
5261, for limitation of extension of the right leg, as 
extension was not limited to 10 degrees during the appeal 
period.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).  In 
an August 2003 service treatment record, and at the April 
2008 fee-based predischarge examination, extension of the 
right knee was to 0 degrees.  Thus, neither an increased 
evaluation nor a separate evaluation is for assignment.  See 
id.; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 
17, 2004).  Additionally, neither the service treatment 
records nor the clinical findings obtained at the April 2008 
fee-based predischarge examination reflect evidence of 
anklyosis of the right knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2009).  Similarly, there is no evidence 
during the appeal period of dislocation or removal of 
semilunar cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5259, 5262, 5263 (2009).  

Right knee instability or subluxation is also not shown by 
the probative and persuasive evidence of record.  The Veteran 
reported subjective instability during the April 2008 fee-
based predischarge examination and during his October 2008 
Board hearing.  However, subsequent to the Veteran's May 2003 
ACL repair surgery, such instability and subluxation was 
noted to be absent in June 2003, July 2003, and August 2003 
service treatment records, and could not be objectively 
recreated on physical examination at the April 2008 fee-based 
examination.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moreover, because there was no objectively demonstrated 
arthritis or instability of the right knee, a separate 
evaluation is not warranted.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997) (arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating is based upon additional 
disability).  Accordingly, an initial compensable evaluation 
is not warranted under alternative diagnostic codes.

The April 2008 fee-based predischarge examination also noted 
the presence of a residual scar from the Veteran's right knee 
ACL surgery.  On this basis, entitlement to a separate 
evaluation for that scar has been considered.  Esteban, 6 
Vet. App. at 261.  However, the scar on the Veteran's right 
knee measured only 1 centimeter in length, and was not 
unstable, painful, or manifested by any of the other 
qualifying characteristics such that a separate evaluation 
for that scar is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805.  

The evidence of record also does not reflect that the 
Veteran's residuals of right knee ACL repair result in a 
level of functional loss meriting an initial compensable 
evaluation.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 
4.40, 4.45.  During the April 2008 fee-based predischarge 
examination, it was noted that on objective range of motion 
testing, right knee range of motion was not additionally 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incoordination.  Ultimately, there is no 
evidence that the documented symptomatology constituted 
functional loss beyond that contemplated by the assigned 
evaluation.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Accordingly, an initial compensable evaluation is 
not warranted on the basis of functional loss.  

Because right knee flexion is not limited to 110 degrees or 
less, and the functional loss shown is contemplated by the 
currently assigned evaluation, the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable evaluation for residuals of right knee ACL 
repair.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Left Knee Patellofemoral Syndrome

The Veteran's left knee patellofemoral syndrome is evaluated 
as noncompensably disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 
contemplates limitation of flexion of the leg, and provides 
for 10, 20, and 30 percent evaluations when flexion of the 
leg is limited to 45 degrees, 30 degrees, and 15 degrees, 
respectively.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and a 20 percent evaluation will be 
assigned with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As noted above, where the Rating 
Schedule does not provide for a noncompensable evaluation for 
a diagnostic code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In this case, the probative and persuasive evidence of record 
does not support a compensable evaluation for left knee 
patellofemoral syndrome under Diagnostic Code 5260.  In an 
August 2003 service treatment record and at the April 2008 
fee-based predischarge examination, flexion of the left knee 
was to 140 degrees.  At no time, therefore, was the Veteran's 
left leg flexion limited to 110 degrees or less.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Moreover, while the vast 
majority of these outpatient visits and VA joints 
examinations noted that the Veteran's left knee had painful 
motion, there is no evidence of arthritis on x-ray in the 
right knee.  Indeed, the x-rays from the April 2008 fee-based 
predischarge examination showed normal articulating surface 
of the distal femur with proximal tibia and patella, and no 
arthritis changes, fractures, or lesions.  Accordingly, an 
initial compensable evaluation is not warranted under 
Diagnostic Code 5003 for objective evidence of degenerative 
changes with painful motion, or under Diagnostic Code 5260 
for limitation of flexion of the left knee.

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath, 1 Vet. App. at 595.  An August 
2003 service treatment record and the April 2008 fee-based 
predischarge examination report show extension of the left 
leg to 0 degrees; thus, extension was not limited to 15 
degrees at any point during the appeal period.  For that 
reason, neither an increased evaluation nor a separate 
evaluation is for assignment.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261; see also VAOGCPREC 9-2004.  
Additionally, the probative and persuasive evidence of 
record, to include the April 2008 predischarge examination 
report, do not show anklyosis of the left knee, dislocation 
or removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

Left knee instability or subluxation is also not shown by the 
probative and persuasive evidence of record.  The Veteran 
reported subjective instability during the April 2008 
predischarge examination and during his October 2008 Board 
hearing.  However, subsequent to the Veteran's May 2003 ACL 
repair surgery, such instability and subluxation could not be 
objectively recreated on physical examination at that 
examination.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Moreover, because there was no objectively demonstrated 
arthritis or instability of the right knee, a separate 
evaluation is not warranted.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604.  Accordingly, an initial compensable evaluation 
is not warranted under alternative diagnostic codes.

The evidence of record also does not reflect that the 
Veteran's left knee patellofemoral syndrome results in a 
level of functional loss meriting an initial compensable 
evaluation.  See DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 
4.40, 4.45.  During the April 2008 fee-based predischarge 
examination, it was noted that on objective range of motion 
testing, left knee range of motion was not additionally 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incardination.  Ultimately, there is no 
evidence that the documented symptomatology constituted 
functional loss beyond that contemplated by the assigned 
evaluation.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Accordingly, an initial compensable evaluation is 
not warranted on the basis of functional loss.  

Because left knee flexion is not limited to 110 degrees or 
less, and the functional loss shown is contemplated by the 
currently assigned evaluation, the preponderance of the 
evidence is against the Veteran's claim for an initial 
compensable evaluation for left knee patellofemoral syndrome.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert, 1 Vet. App. at 54-56.

Right Ankle and Left Ankle

The Veteran's right ankle laxity and left ankle laxity are 
evaluated as noncompensably disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  This Diagnostic 
Code contemplates limited motion of the ankle.  A 10 percent 
evaluation is warranted when the medical evidence of record 
shows moderate limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The maximum 20 percent 
evaluation is warranted when the medical evidence of record 
shows marked limitation of ankle motion.  Id.  As noted 
above, where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

In this case, the probative and persuasive evidence of record 
does not support a compensable evaluation for the Veteran's 
right ankle laxity or left ankle laxity.  The only range of 
motion testing of record, conducted at the April 2008 fee-
based predischarge examination, reflected normal range of 
motion bilaterally of dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II 
(2009).  At that examination, the Veteran reported twisting 
both ankles multiples times since 1990, and physical 
examination showed a positive tilt test bilaterally 
consistent with ligamentous laxity.  But all ankle x-rays 
were normal, and showed no evidence of arthritis changes, 
fractures or lesions.  Additionally, no laxity was found 
during a December 2006 sick call visit.  Accordingly, a 
compensable evaluation for right ankle laxity and/or left 
ankle laxity under Diagnostic Code 5271 is not warranted.

Whether a compensable evaluation for the right ankle laxity 
and left ankle laxity is warranted under other potentially 
applicable diagnostic codes has also been considered.  See 
Schafrath, 1 Vet. App. at 595.  But the objective medical 
evidence of record does not indicate anklyosis of the ankle, 
astragalectomy, malunion of the os calcis or astragalus, or 
anklyosis of the subastragalar or tarsal joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2009).  
Moreover, the x-rays taken at the April 2008 fee-based 
predischarge examination reflected that the surface of the 
distal tibia and fibula near the talus was also normal; thus, 
there is no evidence that there was nonunion or malunion of 
the tibia and fibula which resulted in a moderate or marked 
ankle disability.  Accordingly, an increased evaluation for 
the Veteran's right ankle laxity and/or left ankle laxity is 
not warranted under these other diagnostic codes.

Consideration has also been given to whether there is any 
additional functional loss not contemplated in currently 
assigned noncompensable evaluation.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Although 
the Veteran reported daily or weekly pain that he described 
as aching, sticking, burning, and/or sharp, the April 2008 
fee-based predischarge examination found that the range of 
motion of the right and left ankles was not additionally 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incoordination.  Accordingly, the Board finds 
that there is no additional functional loss not contemplated 
in the noncompensable evaluation and that an increased 
evaluation on this basis is not warranted.  

Because the Veteran's left ankle and right ankle laxity 
constitute less than a moderate ankle disability, and the 
functional loss shown is contemplated by the currently 
assigned evaluation, the preponderance of the evidence is 
against the Veteran's claim for an initial compensable 
evaluation.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Extraschedular Considerations

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

The Board finds that the Veteran's disability picture, with 
respect to each of the disabilities discussed below, is not 
so unusual or exceptional in nature as to render the assigned 
ratings inadequate.  

The Veteran's bilateral eye blepharitis is evaluated pursuant 
to 38 C.F.R. § 4.79, Diagnostic Code 6099-6018, the criteria 
of which is found by the Board to specifically contemplate 
the level of occupational and social impairment caused by his 
disability.  Id.  As demonstrated by the evidence of record, 
the Veteran's bilateral eye blepharitis is manifested by 
bilateral eye pain, redness, watering, swelling, blurred 
vision, and discharge.  When comparing this disability 
picture with the Schedule, the Board finds that the Veteran's 
disability picture is represented by a 10 disability 
evaluation for bilateral eye blepharitis, the maximum 
evaluation available under this diagnostic code.  
Accordingly, the noncompensable schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.79, 
Diagnostic Code 6099-6018. 

The Veteran's left ear hearing loss is evaluated pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which 
is found by the Board to specifically contemplate the level 
of occupational and social impairment caused by his 
disability.  Id.  As demonstrated by the evidence of record, 
the Veteran's left ear hearing loss is manifested by Level I 
hearing acuity.  When comparing this disability picture with 
the Schedule, the Board finds that the Veteran's disability 
picture is represented by a noncompensable disability rating 
for left ear hearing loss.  A compensable rating is provided 
for certain manifestations of left ear hearing loss, but the 
medical evidence demonstrates that those manifestations are 
not present in this case.  Additionally, in certain 
situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment.  See 38 C.F.R. 
§ 4.86(a), (b).  However, in this case, none of the hearing 
evaluations of record meet the criteria for an exceptional 
pattern of hearing impairment.  Therefore, 38 C.F.R. § 4.86 
(a) and (b) do not apply.  The assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board 
cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, the noncompensable schedular evaluation 
is adequate and no referral is required.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.  

The Veteran's right hand carpal tunnel syndrome and left hand 
carpal tunnel syndrome are evaluated pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8515, the criteria of which is found 
by the Board to specifically contemplate the level of 
occupational and social impairment caused by his disability.  
Id.  As demonstrated by the evidence of record, the Veteran's 
right hand carpal tunnel syndrome and left hand carpal tunnel 
syndrome are manifested by tingling, numbness, weakness, and 
pain of the bilateral hands and fingers.  When comparing this 
disability picture with the Schedule, the Board finds that 
the Veteran's disability picture is represented by 10 percent 
initial evaluations for right hand carpal tunnel syndrome and 
left hand carpal tunnel syndrome.  An evaluation greater than 
10 percent is provided for certain manifestations of carpal 
tunnel syndrome, but the medical evidence demonstrates that 
those manifestations are not present in this case.  
Accordingly, the initial 10 percent schedular evaluations are 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 

The Veteran's residuals of a right ulnar nerve entrapment 
release is evaluated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5206, the criteria of which is found by the 
Board to specifically contemplate the level of occupational 
and social impairment caused by his disability.  Id.  As 
demonstrated by the evidence of record, the Veteran's 
residuals of a right ulnar nerve entrapment release is 
manifested by normal range of motion, normal sensory and 
motor function, and subjective reports of tingling, numbness, 
and pain that is cramping, burning, and sharp.  When 
comparing this disability picture with the Schedule, the 
Board finds that the Veteran's disability picture is 
represented by a noncompensable evaluation for limitation of 
flexion of the forearm.  Accordingly, the noncompensable 
schedular evaluation is adequate and no referral is required.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

The Veteran's residuals of a right ulnar collateral ligament 
repair is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5228, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.  As demonstrated by 
the evidence of record, the Veteran's residuals of a right 
ulnar collateral ligament repair is manifested by normal 
range of motion, normal sensory and motor function, and 
subjective reports of intermittent pain that can be aching, 
sticking, cramping, burning, and/or sharp.  When comparing 
this disability picture with the Schedule, the Board finds 
that the Veteran's disability picture is represented by a 
noncompensable evaluation for limitation of flexion of the 
thumb.  Accordingly, the noncompensable schedular evaluation 
is adequate and no referral is required.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5228.

The Veteran's residuals of right knee ACL repair is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  As demonstrated by the 
evidence of record, the Veteran's residuals of right knee ACL 
repair is manifested by normal or nearly normal range of 
motion, an asymptomatic scar, and subjective reports of 
stiffness, swelling, instability locking, and lack of 
endurance.  When comparing this disability picture with the 
Schedule, the Board finds that the Veteran's disability 
picture is represented by a noncompensable evaluation for 
limitation of flexion of the right leg.  Accordingly, the 
noncompensable schedular evaluation is adequate and no 
referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.

The Veteran's left knee patellofemoral syndrome is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, the 
criteria of which is found by the Board to specifically 
contemplate the level of occupational and social impairment 
caused by his disability.  Id.  As demonstrated by the 
evidence of record, the Veteran's left knee patellofemoral 
syndrome is manifested by normal or nearly normal range of 
motion, and subjective reports of instability, pain, 
swelling, and weakness.  When comparing this disability 
picture with the Schedule, the Board finds that the Veteran's 
disability picture is represented by a noncompensable 
evaluation for limitation of flexion of the left leg.  
Accordingly, the noncompensable schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

The Veteran's right ankle laxity and left ankle laxity is 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5271, the criteria of which is found by the Board to 
specifically contemplate the level of occupational and social 
impairment caused by his disability.  Id.  As demonstrated by 
the evidence of record, the Veteran's right ankle laxity and 
left ankle laxity are manifested by pain, tenderness to 
palpation, and less than moderate limited motion of the 
ankle.  When comparing this disability picture with the 
Schedule, the Board finds that the Veteran's disability 
picture is represented by a noncompensable disability 
evaluation for right ankle laxity and left ankle laxity.  A 
compensable rating is provided for certain manifestations of 
ankle laxity, but the medical evidence demonstrates that 
those manifestations are not present in this case.  
Accordingly, the noncompensable schedular evaluation is 
adequate and no referral is required.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271. 

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for a 
referral for extraschedular consideration was not met with 
respect to each service-connected disorder and, consequently, 
the Board finds that these issues are not entitled to 
referral for an extraschedular rating.  Thun, 22 Vet. App. at 
115.

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A March 2008 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that March 
2008 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records have been obtained.  
The Veteran has not identified any private or VA treatment 
records pertinent to his appeal; he indicated during his 
October 2009 Board hearing that he had not visited any VA or 
private physicians following his separation from service.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request 
and obtain any relevant SSA records was not in error.  
38 C.F.R. § 3.159 (c) (2).  A predischarge VA examination was 
conducted in April 2008; the Veteran has not argued, and the 
record does not reflect, that this examination was inadequate 
for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr, 21 Vet. 
App. at 307.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  


ORDER

Service connection for right ear hearing loss is denied.

An initial evaluation of 10 percent, but no greater, for 
blepharitis is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.

An initial compensable evaluation for left ear hearing loss 
is denied.

An initial evaluation of 10 percent, but no greater, for 
right hand carpal tunnel syndrome is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

An initial evaluation of 10 percent, but no greater, for left 
hand carpal tunnel syndrome is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

An initial compensable evaluation for residuals of a right 
ulnar nerve entrapment release is denied.

An initial compensable evaluation for residuals of a right 
ulnar collateral ligament repair is denied.

An initial compensable evaluation for residuals of right knee 
anterior cruciate ligament repair is denied.

An initial compensable evaluation for left knee 
patellofemoral syndrome is denied.

An initial compensable evaluation for right ankle laxity is 
denied.

An initial compensable evaluation for left ankle laxity is 
denied.


REMAND

The Veteran has submitted claims for entitlement to service 
connection for eczema, for residuals of left cheek cyst 
excision, and for a right shoulder disorder.  The RO denied 
his claim for these disorders primarily because there was no 
objective findings on examination to support a current 
diagnosis at the April 2008 fee-based predischarge 
examination, even though the Veteran was treated for each 
disorder during his 20 years of service.  However, the 
Veteran has asserted, to include at his October 2009 Board 
hearing, that he continues to experience widespread dry, 
itchy skin, as well as problems with a skin indention on his 
left cheek which sometimes bleeds if scratched.  He also 
asserts that he has experienced constant pain, tenderness, 
and weakness of the right shoulder, and testified during his 
October 2009 hearing that he has begun to overuse his right 
shoulder secondary to the greater symptomatology resulting 
from his left shoulder.  As noted above, the Court has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  See Barr, 21 Vet. App. at 305.  

Regarding the skin disorder, the Board also notes that where 
the claimed disorder, such as the Veteran's eczema, might 
have active and inactive stages, VA must offer an examination 
during an active stage of the disease.  Ardison v. Brown, 6 
Vet. App. 405, 408 (1994); Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) (holding that it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.).  The skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling.  Id.  

As such, new VA examinations must be conducted to determine 
the existence of, and if found, the etiology of, the 
Veteran's claimed skin and right shoulder disorders.

Moreover, a May 2008 multiresonant imaging test of the left 
shoulder showed a superior labral anterior-posterior lesion, 
as well as a tear of the superior glenoid; this is clear 
evidence of a current disability.  However, not only was that 
test conducted after the Veteran's April 2008 fee-based 
predischarge examination, but that examination did not 
address the claimed left shoulder disorder, and no addendum 
was sought.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  With evidence of an inservice injury and a current 
disability, the "low threshold" for obtaining a VA 
examination has been met.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (requiring only that the evidence 
"indicates" that there "may" be a nexus between an 
inservice incident and a currently diagnosed disorder).  

Finally, it is noted that the Veteran's claim for entitlement 
to service connection for a right shoulder disorder was both 
on a direct basis, and as secondary to his left shoulder 
disorder.  However, review of the claims file reveals that he 
was never notified of the specific regulations pertinent to 
claims for service connection on a secondary basis.  This 
must be accomplished.

Accordingly, the issues of entitlement to service connection 
for eczema, entitlement to service connection for residuals 
of left cheek cyst excision, entitlement to service 
connection for a right shoulder disorder, and entitlement to 
service connection for a left shoulder disorder are remanded 
for the following actions:

1.  Review the claims file to ensure that 
any notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Specifically, this action must include 
notifying the Veteran of the criteria for 
secondary service connection with regard 
to the issue of entitlement to service 
connection for a right shoulder disorder, 
to include as secondary to a service-
connected disorder.

2.  Schedule the Veteran for a VA skin 
examination to determine the existence of, 
and if found, etiology of his claimed left 
cheek skin disorder and his claimed 
eczema.  All indicated tests must be 
accomplished; if necessary, photographs of 
the affected area(s) should be obtained.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  If a 
current disorder is diagnosed with respect 
to the Veteran's claimed left cheek skin 
disorder and his claimed eczema, the 
examiner should determine whether either 
or both conditions are related to the 
Veteran's military service or an incident 
therein.  A complete rationale must be 
provided for any opinion expressed.  If 
the examiner cannot provide an opinion 
without resorting to speculation, he or 
she is asked to indicate why, and/or what 
evidence is missing that prevents a non-
speculative opinion from being provided.  
The report prepared must be typed.  

3.  Schedule the Veteran for a VA joints 
examination to determine the existence of, 
and etiology of, a right and/or left 
shoulder disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests, including 
radiographic studies, deemed necessary for 
an accurate assessment must be conducted.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether any current right and/or left 
shoulder disorder found was incurred in or 
aggravated by the Veteran's military 
service or an incident therein.  A 
complete rationale must be provided for 
any opinion expressed.  If the examiner 
cannot provide an opinion without 
resorting to speculation, he or she is 
asked to indicate why, and/or what 
evidence is missing that prevents a non-
speculative opinion from being provided.  
The report prepared must be typed.  

4.  Notify the Veteran that it is his 
responsibility to report for any 
examination(s) scheduled and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  Readjudicate the issues of entitlement 
to service connection for eczema, 
entitlement to service connection for 
residuals of left cheek cyst excision, 
entitlement to service connection for a 
right shoulder disorder, and entitlement 
to service connection for a left shoulder 
disorder.  If any benefit sought on appeal 
remains denied, provide the Veteran and 
his representative an additional 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
return the Veteran's appeal to the Board 
for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


